Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-23223-BLOOM/Louis

     DRAGAN JANICIJEVIC, on his own
     behalf and on behalf of all other
     similarly situated crew members
     working aboard BAHAMAS
     PARADISE CRUISE LINE
     vessels

           Plaintiff,

                   v.

     CLASSICA CRUISE OPERATOR,
     LTD. and PARADISE CRUISE LINE
     OPERATOR LTD.

          Defendants.
     ________________________________/

      ORDER GRANTING RENEWED MOTION FOR PRELIMINARY APPROVAL OF
        CLASS ACTION SETTLEMENT, CERTIFYING SETTLEMENT CLASS FOR
     SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE OF CLASS NOTICE, AND
                  SCHEDULING A FINAL APPROVAL HEARING

          THIS CAUSE is before the Court upon Plaintiff’s Renewed Motion for Preliminary

 Approval of Class Action Settlement and Certification of Settlement Class, ECF No. [37]

 (“Motion”). Upon review and consideration of the Motion for Preliminary Approval of Class Action

 Settlement of Settling Plaintiff1 Dragan Janicijevic, on behalf of himself and all Settlement Class

 Members, and Defendants Classica Cruise Operator Ltd. and Paradise Cruise Line Operator Ltd.

 (collectively, “Defendants”), including the Parties’ Amended Stipulation and Settlement Agreement

 dated December 17, 2020 and all exhibits thereto, and the Court being fully advised, it is ORDERED

 AND ADJUDGED that the Motion, ECF No. [37], is GRANTED as follows:



 1
  Unless otherwise indicated, capitalized terms used throughout this Order shall have the meanings ascribed
 to them in the Settlement Agreement, ECF No. [37-4].
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 2 of 14

                                                                  Case No. 20-cv-23223-BLOOM/Louis

        1.      Settlement. Settling Plaintiff and Defendants have negotiated a proposed settlement

 of Settling Plaintiff’s claims in this action, individually and on behalf of a class of seafarer-

 employees, described below as the Settlement Class, to avoid the expense, uncertainties, and burden

 of protracted litigation, and to resolve the Released Claims against Defendants and any and all of

 their present or former predecessors, successors, subsidiaries, affiliates, divisions, joint ventures, and

 entities in which the Cruise Defendants have a controlling interest, and any and all of their officers,

 directors, partners, members, principals, insurers, insureds, employees, shareholders, attorneys,

 servants, assigns, representatives and agents (specifically limited to those representatives and agents

 involved with or related to the alleged conduct in this action).

        2.      Review. The Court has carefully reviewed the Settlement Agreement, as well as the

 files, records, and proceedings to date in this matter. The terms and conditions in the Settlement

 Agreement are incorporated herein as though fully set forth in this Order.

        3.      Preliminary Approval. The Settlement Agreement entered into by and among the

 Settling Plaintiff and Defendants was negotiated at arm’s length and is approved on a preliminary

 basis as fair, reasonable, and adequate and within the range of possible approval. The Court finds

 that providing notice to the Settlement Class Members is justified by the showing that the Court

 likely will be able to approve the proposed Settlement under Rule 23(e)(2).

        4.      Settlement Class Relief. The proposed Claim Settlement Relief to Settlement Class

 Members, as identified in Section 4 of the Settlement Agreement, is approved on a preliminary basis

 as fair, reasonable, and adequate. The Settlement Class shall consist of:

        All seafarer-employees who were physically present on the Grand Celebration for at
        least one day anytime between March 18, 2020 until August 20, 2020 and were (1)
        terminated such that severance is due under their employment contracts and/or (2)
        were employed and performed a designated job at Defendants’ request. “Seafarer-
        employees” shall not include deck and engine employees and independent
        contractors, Cruise Defendants’ corporate officers or corporate directors.



                                                     2
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 3 of 14

                                                                Case No. 20-cv-23223-BLOOM/Louis

        5.       Preliminary Certification of Settlement Class. The Court makes the following

 determinations as to certification of the Settlement Class:

                 (a)    The Court preliminarily certifies the Settlement Class for purposes of

 settlement only, under Fed. R. Civ. P. 23(a) and (b)(3).

                 (b)    The Settlement Class is so numerous that joinder of all members is

 impracticable. “[G]enerally, where the potential number of plaintiffs is likely to exceed forty

 members, the Rule 23(a) numerosity requirement will be met.” Williams v. Wells Fargo Bank, N.A.,

 280 F.R.D. 665, 671-72 (S.D. Fla. 2012); see, e.g., Anderson v. Bank of S., N.A., 118 F.R.D. 136, 145

 (M.D. Fla. 1987) (“[T]he size of the class and geographic location of the would-be class members

 are relevant to any consideration of practicality.”). As alleged, there are hundreds of Settlement Class

 Members. Specifically, there are 276 Class Members who were terminated and are entitled to

 severance, and there are 6 Class Members who continued to perform some work for Defendants

 during the class period. See ECF No. [37] at 4.

                 (c)    There are questions of law or fact common to the members of the Settlement

 Class. The Settlement Class Members’ claims raise common issues as to whether Defendants’

 conduct breached the contracts Defendants had with Settlement Class Members.

                 (d)    The claims of the Plaintiff are typical of the claims of the other members of

 the Settlement Class. Typicality and commonality are related, with commonality referring to “the

 group characteristics of the class as a whole” and typicality focusing on the named plaintiff’s claims

 in relation to the class. In re Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672 (S.D. Fla.

 2004). Plaintiff’s claims in this case arise from the same alleged course of conduct and are based on

 the same legal theories as those brought on behalf of the proposed class. Therefore, the typicality

 prong is met.

                 (e)    Plaintiff is capable of fairly and adequately protecting the interests of the


                                                    3
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 4 of 14

                                                                 Case No. 20-cv-23223-BLOOM/Louis

 members of the Settlement Class, in connection with the Settlement Agreement. Plaintiff has no

 interests antagonistic to those of the class and plaintiff’s counsel is qualified, experienced and

 generally able to conduct the proposed litigation.

                (f)     Common questions of law and fact predominate over questions affecting only

 individual members of the Settlement Class. Settlement Class Members’ claims arise out of

 Defendants’ alleged uniform conduct and seek remedy of “common legal grievances” as a result of

 the conduct in question.

                (g)     The Settlement Class is ascertainable. Defendants have identified each of the

 Settlement Class Members.

                (h)     Resolution of the claims in this Litigation by way of a worldwide settlement is

 superior to other available methods for the fair and efficient resolution of the claims of the Settlement

 Class. Individual lawsuits by aggrieved class seafarer-employees would involve largely the same

 evidence, and waste judicial resources.

                (i)     The Court expressly reserves its prerogative to revisit class certification

 pending further developments in this litigation.

        6.      Designation of Class Representative. Settling Plaintiff Dragan Janicijevic is

 designated as the representative of the Settlement Class for the sole purpose of seeking a settlement of

 the claims against Defendants in the Litigation.

        7.      Designation of Class Counsel. The law firms of Lipcon, Margulies, Alsina &

 Winkleman, P.A. and The Moskowitz Law Firm, PLLC are hereby designated as Class Counsel for

 the Settlement Class for the sole purpose of the Settlement.

        8.      Final Approval Hearing. A hearing regarding final approval of the Settlement

 (“Final Approval Hearing”) will be held at 9:00 a.m. on May 12, 2021, via Zoom video




                                                      4
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 5 of 14

                                                               Case No. 20-cv-23223-BLOOM/Louis

 conference2 before the Honorable Beth Bloom, to determine, among other things: (i) whether the

 classwide Settlement of Settling Plaintiff’s claims against Defendants in the Litigation should be

 approved as fair, reasonable, and adequate; (ii) whether the Settling Plaintiff’s claims against

 Defendants should be dismissed with prejudice pursuant to the terms of the Settlement Agreement;

 (iii) whether Settlement Class Members should be bound by the Releases set forth in the Settlement

 Agreement; (iv) whether Settlement Class Members should be subject to a permanent injunction

 which, among other things, bars Settling Plaintiff and all Settlement Class Members and any person

 actually or purportedly acting on their behalf, from filing, commencing, prosecuting, maintaining,

 intervening in, participating in (as parties, class members or otherwise), and from organizing or

 soliciting the participation of other Settlement Class Members in a separate class for purposes of

 pursuing any action (including by seeking to amend a pending complaint to include class allegations,

 or seeking class certification in a pending action) in any jurisdiction based on or relating to any of

 the Released Claims or the facts and circumstances relating thereto; and (v) whether the application

 of Class Counsel for an award of Attorneys’ Fees and Expenses, and proposed Case Contribution

 Award to Settling Plaintiff, should be approved.

        9.      Class Notice.

                (a)     The Court approves the Class Notice as described in the Settlement

 Agreement, including the Mail Notice attached as Exhibit 2 to the Settlement Agreement and the

 manner of providing Mail Notice to Noticed Class Members described in Section 7 of the Settlement

 Agreement. The Court finds that Class Notice as described in the Settlement Agreement is the best

 practicable notice under the circumstances and is reasonably calculated, under all the




 2
   The Meeting ID to access the Zoom videoconference is 161 325 2996 and the password is 195683.
 Alternatively, the hyperlink to the meeting is
 https://www.zoomgov.com/j/1613252996?pwd=STNhdlhYV0tQVW5OTlJSYWRMMXJHdz09.

                                                    5
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 6 of 14

                                                                Case No. 20-cv-23223-BLOOM/Louis

 circumstances, to apprise Noticed Class Members of the pendency of this Litigation, the terms of

 the Settlement Agreement, and their right to object to the Settlement or to exclude themselves from

 the Settlement Class. The Court further finds that Mail Notice, Publication Notice, the Settlement

 Website, and the other forms of Class Notice described in the Settlement Agreement are reasonable,

 constitute due, adequate, and sufficient notice to all persons entitled to receive notice, and meet the

 requirements of Fed. R. Civ. P. 23 and due process.

                (b)     The Mail Notice, in the form and content of Exhibit 2 to the Settlement

 Agreement, shall be mailed by the Settlement Administrator not more than thirty (30) Days after this

 Order, in the manner described in the Settlement Agreement. The Claim Form Instructions and

 Claim Form (also part of Exhibit 2), shall be included with the Notice, shall be included with the

 Mail Notice.

                (c)     No later than the posting of the Mail Notice, the Settlement Administrator

 shall establish a Settlement Website that shall contain copies of the Settlement Agreement and

 Exhibits, the Preliminary Approval Order, the Mail Notice, Claim Form Instructions, Claim Form,

 and such other documents as Class Counsel and Defendants’ Counsel agree upon. The Claim Form

 Instructions and Claim Form shall be available to download or print from the Settlement Website. In

 addition, the Settlement Website shall provide an email address to allow the submission of Claim

 Forms and via email. The Settlement Website shall have a Uniform Resource Locator which identifies

 the Settlement Website as www.        .com. The Settlement Website shall remain open and

 accessible through the last day for Settlement Class Members to submit a Claim for Settlement

 Relief. The Settlement Website shall not include any advertising and shall not bear or include any

 logos or trademarks of any of the Defendants.

                (d)     The Notice and Claim form shall also provide a toll-free phone number, so

 that Settlement Class Members may call and revise answers to any questions they may have.


                                                    6
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 7 of 14

                                                              Case No. 20-cv-23223-BLOOM/Louis

                (e)    Settlement Class Members will be provided an opportunity to submit Claim

 Forms in the form attached to the Agreement as Exhibit 2, requesting Claim Settlement Relief in

 accordance with the terms of the Agreement. To be considered valid and timely, a Claim Form must

 be completed and signed by the Settlement Class Member and must be (i) if in paper form, mailed

 to the address of the Settlement Administrator as specified in the Claim Form and postmarked by

 the Claim Deadline, or (ii) if submitted electronically, be completed and submitted by midnight ET

 on the Claim Deadline. The Claimant must also attest and affirm all of the information provided in

 his or her Claim under the following declaration: “I declare under penalty of perjury under the laws

 of the United States of America that the information provided by me on this Claim Form is true and

 correct.” Submitted Claim Forms shall be reviewed and handled by the Settlement Administrator in

 accordance with the Settlement Agreement.

                (f)    Not less than ten (10) Days prior to the Final Approval Hearing, Class

 Counsel shall file a declaration or affidavit from the Settlement Administrator with the Court

 regarding proof of mailing of the Mail Notice, establishing of the Settlement Website, and

 identifying the Noticed Class Members who timely submitted Requests for Exclusion.

                (g)    Class Counsel and Defendants’ Counsel as jointly agreed, along with the

 Settlement Administrator, are authorized to complete any missing information and to make any non-

 substantive revisions to the Claim Form, Claim Form Instructions, Mail Notice, and Publication

 Notice that do not materially reduce the rights of Noticed Class Members prior to disseminating

 them as necessary to fulfill the purposes of the Settlement. The font size, layout, and other

 presentation elements of the Claim Form, Claim Form Instructions, Mail Notice, and Publication

 Notice may be adjusted to accommodate printing, mailing and publication considerations.

                (h)    Defendants shall comply with the notice obligations under the Class Action

 Fairness Act, 28 U.S.C. § 1715, in connection with the proposed Settlement.


                                                  7
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 8 of 14

                                                                Case No. 20-cv-23223-BLOOM/Louis

        10.     Settlement Administrator. Given the size of the Class, the Court approves the

 Defendants and Class Counsel to jointly administer the settlement and implement the terms of the

 Settlement Agreement, and authorizes and directs Defendants and Class Counsel to (a) print and

 mail the Mail Notice, Claim Form, and Claim Form Instructions, (b) establish phone number for

 Settlement Class Member calls, (c) establish the Settlement Website, (e) receive and process Claim

 Forms, and (f) carry out such other responsibilities as are provided for in the Settlement Agreement or

 as may be agreed to by Class Counsel and Defendants, all pursuant to and as provided in the

 Settlement Agreement.

        11.     Exclusion from the Settlement Class. Any Noticed Class Member who wishes to

 be excluded from the Settlement Class must send a written Request for Exclusion to the Settlement

 Administrator by first-class mail, postage prepaid, to the address provided in the Mail Notice and

 Settlement Website. Any such Request for Exclusion must be postmarked by April 12, 2021 (“Opt-

 Out Deadline”), which is no less than thirty (30) Days before the Final Approval Hearing.

                (a)     To be valid, the Request for Exclusion must clearly indicate the name,

 address, telephone number, and passport number of the Person seeking exclusion, the name and case

 number of the Action, a clear and unequivocal statement under penalty of perjury that the person

 seeking exclusion believes he or she is a member of the settlement class and a statement with enough

 factual information to demonstrate that the Person is eligible to be a Settlement Class member, a

 statement that the Person wishes to be excluded from the Settlement Class, and the date and signature

 of such Person or, in the case of a Person in the Settlement Class who is deceased or incapacitated,

 the signature of the legally authorized representative of such Person.

                (b)     A Noticed Class Member who desires to opt out must take timely affirmative

 written action pursuant to this Order and the Settlement Agreement, even if the Noticed Class Member

 desiring to opt out of the Settlement Class (i) files or has filed a separate action against any of the


                                                    8
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 9 of 14

                                                               Case No. 20-cv-23223-BLOOM/Louis

 Released Persons, or (ii) is, or becomes, a putative class member in any other class action filed

 against any of the Defendants.

                (c)       Except for those Noticed Class Members who timely and properly file a

 Request for Exclusion, all other Noticed Class Members will be deemed to be Settlement Class

 Members for all purposes under the Settlement Agreement, and upon the Effective Date, will be

 bound by its terms, including, but not limited to, the Releases in the Settlement Agreement and a

 Judgment approving the Settlement.

                (d)       If the proposed Settlement is finally approved, any Noticed Class Member

 who has not submitted a timely, written Request for Exclusion from the Settlement Class shall be

 bound by the Judgment and all subsequent proceedings, orders, and judgments in this Litigation and

 all provisions of the Settlement Agreement, including, but not limited to, the Releases provided in

 the Settlement Agreement, even if he or she has pending, or subsequently initiates, litigation against

 Defendants, or any Released Persons relating to any of the Released Claims as defined in the

 Settlement Agreement.

         12.          Objections and Appearances. Any Noticed Class Member who has not filed a

 timely written Request for Exclusion and who complies with the requirements of this Order and

 the Settlement Agreement may object to any aspect of the proposed Settlement either on his or her

 own or through an attorney hired at his or her expense. Any Settlement Class Member who wishes

 to object to the Settlement Agreement must do so in writing and must file with the Clerk of Court

 and mail copies to Class Counsel and Defendants’ Counsel, at the addresses listed below, a written

 statement of objection in accordance with the requirements set forth below and in the Settlement

 Agreement, by April 12, 2021 (the “Objection Deadline”), which is no less than thirty (30) Days

 before the Final Approval Hearing.




                                                   9
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 10 of 14

                                                               Case No. 20-cv-23223-BLOOM/Louis

                          For Settling Plaintiff and Settlement Class

                          Michael A. Winkleman
                          Lipcon, Margulies, Alsina & Winkleman, P.A.
                          One Biscayne Tower, Suite 1776
                          2 South Biscayne Boulevard
                          Miami, Florida 33131

                          Defendants’ Counsel:

                          Catherine J. MacIvor
                          Foreman Friedman, PA
                          One Biscayne Tower, Suite 2300
                          2 South Biscayne Boulevard
                          Miami, Florida 33131

                (a)     The requirements to assert a valid written objection shall be set forth in the

 Mail Notice and on the Settlement Website, and shall include: (i) the case name and number; (ii) the

 name, address, and telephone number of the Settlement Class Member objecting and, if represented

 by counsel, the name, address, and telephone number of his/her counsel; (iii) the basis for the

 objection; and (iv) a statement of whether he/she intends to appear at the Final Approval Hearing,

 either with or without counsel.

                (b)     Any Settlement Class Member who fails to object to the Settlement in the

 manner described in the Mail Notice and consistent with this Order shall be deemed to have waived

 any such objection, shall not be permitted to object to any terms or approval of the Settlement at the

 Final Approval Hearing, and shall be foreclosed from seeking any review of the Settlement or the

 terms of the Settlement Agreement by appeal or other means.

                (c)     Subject to approval of the Court, any Settlement Class Member who submits

 a timely written objection may appear, in person or by counsel, at the Final Approval Hearing held

 by the Court, to show cause why the proposed Settlement Agreement should not be approved as fair,

 adequate, and reasonable, provided that the objecting Settlement Class Member: (i) files with the

 Clerk of the Court by the Objection Deadline a notice of intention to appear at the Final Approval

                                                  10
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 11 of 14

                                                                   Case No. 20-cv-23223-BLOOM/Louis

 Hearing (“Notice of Intention to Appear”), which must include the case name and number and the

 Settlement Class Member’s name, address, telephone number, and signature; and (ii) serves copies

 of the Notice of Intention to Appear on all counsel designated in this Order by the Objection

 Deadline. The Notice of Intention to Appear must include copies of any papers, exhibits, or other

 evidence that the objecting Settlement Class Member will present to the Court in connection with

 the Final Approval Hearing. Any attorney who intends to represent an objecting Settlement Class

 Member at the Final Approval Hearing must do so at the Settlement Class Member’s expense and

 must file a notice of appearance at least thirty (30) Days before the Final Approval Hearing. Any

 Settlement Class Member who does not file a Notice of Intention to Appear in accordance with the

 deadlines and other requirements of this Order and the Settlement Agreement will not be entitled to

 appear at the Final Approval Hearing to raise any objections.

         13.     Releases. If the Settlement is finally approved, all Noticed Class Members who have

 not filed a timely and proper Request for Exclusion shall release the Released Persons from all

 Released Claims, as more fully described in Section 15 of the Settlement Agreement.

         14.     Attorneys’ Fees, Expenses and Case Contribution Award. Settling Plaintiff and

 Class Counsel agree not to seek an award of Attorneys’ Fees and Expenses in the Litigation in a total

 amount that exceeds $262,500.00 (30% of the Gross Claim Fund). Class Counsel and Settling

 Plaintiff agree not to seek a Case Contribution Award that exceeds $5,000.00 for Settling Plaintiff

 for his work and assistance in this Litigation. Following execution of the Settlement, a panel of the

 United States Court of Appeals for the Eleventh Circuit issued an opinion holding that case contribution

 awards for class representatives were impermissible. Johnson v. NPAS Solutions, LLC, 975 F.3d 1244

 (11th Cir. 2020). In light of this opinion, the Court preliminarily approves the incentive award for purposes

 of the issuance of the Class Notice but at final approval will consider whether to deny the request without

 prejudice and reserve jurisdiction to reconsider the issue of a case contribution award if NPAS is reversed,


                                                      11
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 12 of 14

                                                              Case No. 20-cv-23223-BLOOM/Louis

 vacated, or overruled. Defendants agree not to oppose applications for Attorneys’ Fees and Expenses

 and Case Contribution Award that do not exceed the foregoing amounts.

        15.     Preliminary Injunction. In order to protect the continuing jurisdiction of the

 Court and to effectuate this Order, the Agreement and the Settlement, all Noticed Class Members

 who do not timely exclude themselves from the Settlement Class, and anyone acting or purporting

 to act on their behalf, are hereby preliminarily enjoined from directly or indirectly (a) filing,

 commencing, prosecuting, intervening in, maintaining (including claims or actions already filed), or

 participating in (as parties, class members, or otherwise) any new or existing action or proceeding

 before any court or tribunal in any jurisdiction regarding any Released Claims against any Released

 Parties; or (b) organizing any Settlement Class Members into a separate class for purposes of

 pursuing as a purported class action any lawsuit (including by seeking to amend a pending

 complaint to include class allegations, or seeking class certification in a new or pending action)

 based on or relating to the claims and causes of action, or the facts and circumstances relating

 thereto, in this Litigation and/or the Released Claims.

        16.     Service of Papers. Class Counsel and Defendants’ Counsel and shall serve on each

 other and on all other parties who have filed notices of appearance, at or before the Final Approval

 Hearing, any further documents in support of the proposed Settlement, including responses to any

 papers filed by Settlement Class Members. Class Counsel and Defendants’ Counsel shall promptly

 furnish to each other any and all objections or written Requests for Exclusion that may come into

 their possession and shall file such objections with the Court on or before the Final Approval

 Hearing, unless such documents already appear on the Court’s docket.

        17.     Termination of Settlement. This Order shall become null and void, and shall be

 without prejudice to the rights of the Parties, all of whom shall be restored to their respective

 positions existing as of August 20, 2020, if: (a) the proposed Settlement is not finally approved by


                                                  12
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 13 of 14

                                                               Case No. 20-cv-23223-BLOOM/Louis

 the Court, or the Judgment is not entered or does not become Final, or the Effective Date does not

 occur; or (b) the Settlement Agreement is terminated pursuant to the terms of the Settlement

 Agreement for any reason. In such event, and except as provided therein, the proposed Settlement

 and Settlement Agreement shall become null and void and be of no further force and effect; the

 preliminary certification of the Settlement Class for settlement purposes shall be automatically

 vacated; all communications and documents related to the Settlement will be subject to Federal Rule

 of Evidence 408 and all other applicable settlement, negotiation and mediation privileges; this Order

 or other judgment or order entered by the Court in accordance with the terms of the Settlement

 Agreement will be treated as vacated, nunc pro tunc; the Settlement Agreement and the Court’s

 Orders, including this Order, shall not be used or referred to for any purpose whatsoever; and the

 Parties shall retain, without prejudice, any and all objections, arguments, and defenses with respect

 to class certification.

         18.     Use of Order Following Termination of Settlement. This Order shall be of no force

 and effect if the Settlement does not become Final and shall not be construed or used as an

 admission, concession, or declaration by or against Defendants of, or as evidence of, any fault,

 wrongdoing, breach, or liability, or by or against Settling Plaintiff or Noticed Class Members that

 their claims lack merit or that the relief requested in this Litigation is inappropriate, improper, or

 unavailable, or as a waiver by any party of any defenses they may have.

         19.     Stay. All proceedings in the Litigation as to the claims of Settling Plaintiff against

 Defendants are stayed, including Defendants’ obligation to file an answer or other response to the

 Second Amended Complaint, except as necessary to effectuate the terms of the Settlement.

         20.     Necessary Steps. The Court authorizes and directs the Parties to take all other

 necessary and appropriate steps to implement the Settlement as set forth in the Settlement

 Agreement.


                                                   13
Case 1:20-cv-23223-BB Document 41 Entered on FLSD Docket 01/07/2021 Page 14 of 14

                                                     Case No. 20-cv-23223-BLOOM/Louis

        DONE AND ORDERED in Chambers at Miami, Florida, on January 7, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                           14
